  







SECURITIES PLEDGE AGREEMENT

This Securities Pledge Agreement dated as of February 29, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is made by Healthcare of Today, Inc., a California corporation (the
“Parent”), in favor of Allezoe Medical Holdings, Inc., a Delaware corporation
(“Allezoe”).

BACKGROUND

A.

Parent and Allezoe have entered into a Stock Transfer Agreement dated on or
about the date of this Agreement (the “Agreement”). Capitalized terms not
otherwise defined in this Agreement have the meanings given in the Agreement.
 References to Schedules or Exhibits are intended to refer to the schedules and
exhibits to this Agreement which are hereby incorporated by reference and made a
part of this Agreement.  

B.

Parent presently owns all of the issued and outstanding stock of Organ Transport
Systems, Inc. (“OTS”) having acquired all of such stock from Allezoe under the
Agreement; and

C.

OTS is indebted to Allezoe in the amount of $469,826.92 for funds advanced by
Allezoe to OTS to support its operations (the “Debt”); and

D.

Allezoe previously assumed certain debt from OTS, primarily representing unpaid
salaries accrued by OTS to its officers, with a total principal balance due of
$1,474,945.97 and accrued interest of $158,961.84, as more fully described on
Schedule 1 (the “OTS Debts”).

E.

To induce Allezoe to enter into the Agreement, Parent executed a Guaranty dated
on or about the date of the Agreement (the “Guaranty”) pursuant to which Parent
guaranteed all of OTS’s obligations to Allezoe represented by the Debt and the
OTS Debts (the “Liabilities”).

NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency
and adequacy of which are hereby acknowledged, Parent and Allezoe agree as
follows:


TABLE OF CONTENTS

 * 1.
   
 * Pledge. Parent hereby pledges and grants to Allezoe a security interest in,
   the following (the “Pledged Collateral”):
   
   * (a)
     
   * all of the shares of the capital stock, and all other equity interests of
     OTS now owned or hereafter acquired by Parent (all such now owned or
     hereafter acquired shares of capital stock and all other equity interests,
     collectively, the “Pledged Shares”), including, without limitation, the
     certificates, if any, representing such Pledged Shares, and all dividends,
     cash, securities, instruments, rights and other property from time to time
     received, receivable or otherwise distributed in respect of or in exchange
     for any or all of such Pledged Shares;
     
   * (b)
     
   * all additional shares of capital stock, and all other equity interests
     acquired by Parent in any manner, and the certificates, if any,
     representing such additional shares of capital stock and all other equity
     interests (any such additional shares of capital stock and all other equity
     interests will constitute part of the Pledged Shares under and as defined
     in this Agreement), and all dividends, cash, instruments, subscription
     warrants, securities and any other
     
   * (c)
     
   * all other property hereafter delivered to Allezoe in substitution for, as
     proceeds of, or in addition to any of the foregoing, all certificates,
     instruments and documents representing or evidencing such property, and all
     cash, securities, interest, dividends, rights and other property at any
     time and from time to time received, receivable or otherwise distributed in
     respect of or in exchange for any or all thereof.
     
   * Within 5 Business Days of any acquisition by Parent of any such additional
     shares of capital stock and other equity interests in OTS, Parent will
     execute and deliver to Allezoe a pledge supplement in form acceptable to
     Allezoe (a “Pledge Supplement”), provided, that the failure of Parent to
     deliver any such Pledge Supplement required hereby will not affect the
     foregoing pledge and grant of security interest in any such additional
     shares of capital stock, membership interests, partnership interests and
     other equity interests required to be described therein.     
     
 * 2.
   
 * Security for Liabilities. The Pledged Collateral secures the payment and
   performance of all Obligations (as defined in the Guaranty) and all
   obligations of Parent and OTS now or hereafter existing under this Agreement
   or the other Loan Documents (the Obligations and all liabilities and
   obligations of Parent or OTS now or hereafter existing under this Agreement,
   the Guaranty or the other Loan Documents are referred to collectively as the
   “Liabilities”).
   
 * 3.
   
 * Delivery of Pledged Shares. All certificates, instruments or documents, if
   any, representing or evidencing the Pledged Shares will be delivered to and
   held by or on behalf of Allezoe pursuant hereto and will be in suitable form
   for transfer by delivery, will be accompanied by duly executed instruments of
   transfer or assignment in blank, irrevocable proxies, all in form and
   substance satisfactory to Allezoe. In the event any or all of the Pledged
   Shares are evidenced by a book entry, Parent will execute and deliver or
   cause to be executed and delivered to Allezoe such control agreements,
   documents, and agreements as are required by Allezoe to create and perfect a
   security interest in such uncertificated Pledged Shares, including an
   Acknowledgement of Issuer in the form of Exhibit 3. In addition, Allezoe will
   have the right at any time to exchange certificates or instruments
   representing or evidencing Pledged Shares for certificates or instruments of
   smaller or larger denominations.
   
 * 4.
   
 * Representations and Warranties. Parent represents and warrants as follows:
   
   * (a)
     
   * The Pledged Shares have been duly authorized and validly issued and are
     fully paid and non-assessable, as applicable.
     
   * (b)
     
   * Parent is, or at the time of any future delivery, pledge, assignment or
     transfer will be, the legal and beneficial owner of the Pledged Collateral,
     free and clear of any lien, security interest, pledge, warrant, option,
     purchase agreement, shareholders’ agreement, restriction, redemption
     agreement or other charge, encumbrance or restriction of any nature on the
     Pledged Collateral, except for the lien created by this Agreement, with
     full right to deliver, pledge, assign and transfer the Pledged Collateral
     to Allezoe as Pledged Collateral hereunder.
     
   * (d)
     
   * No authorization, approval, or other action by, and no notice to or filing
     with, any governmental authority or regulatory body is required either (i)
     for the pledge by Parent of the Pledged Collateral pursuant to this
     Agreement or for the execution, delivery or performance of this Agreement
     by Parent, or (ii) for the exercise by Allezoe of the voting or other
     rights provided for in this Agreement or the remedies in respect of the
     Pledged Collateral pursuant to this Agreement (except as may be required in
     connection with a disposition of such shares by laws affecting the offering
     and sale of securities generally).
     
   * (e)
     
   * Parent has full power and authority to enter into this Agreement and has
     the right to vote, pledge and grant a security interest in the Pledged
     Collateral as provided by this Agreement.
     
   * (f)
     
   * To the best of Parent’s knowledge, none of the Pledged Shares have been
     issued in violation of any federal, state or other law, regulation or rule
     pertaining to the issuance of securities, or in violation of any rights,
     pre-emptive or otherwise, of any present or past equity holder of any
     Issuer.
     
 * 5.
   
 * Further Assistance. Parent agrees that at any time and from time to time, at
   its expense, Parent will promptly execute and deliver, or cause to be
   executed and delivered, all certificates, if any, representing the Pledged
   Shares, stock and/or other powers, proxies, assignments, instruments and
   documents; will take all steps necessary to properly register the transfer of
   the security interest hereunder on the books of each Issuer of any
   uncertificated securities included in the Pledged Shares; and will take all
   further action that may be reasonably necessary or desirable, or that Allezoe
   may reasonably request, in order to perfect and protect any security interest
   granted or purported to be granted hereby or to enable Allezoe to exercise
   and enforce its rights and remedies hereunder with respect to any Pledged
   Collateral and to carry out the provisions and purposes hereof.
   
 * 6.
   
 * Voting Rights; Dividends; Etc.
   
   * (a)
     
   * (i)
     
   * So long as no Event of Default has occurred and is continuing, Parent will
     be entitled to exercise any and all voting and other consensual rights
     pertaining to the Pledged Shares or any part thereof for any purpose not
     inconsistent with the terms of this Agreement or any other Loan Document;
     provided, however, that Parent will not exercise nor will it refrain from
     exercising any such right if such action could have a material adverse
     effect on the value of the Pledged Collateral.
     
     * (ii)
       
     * Parent will be entitled to receive and retain any and all dividends and
       interest paid in respect of the Pledged Collateral as permitted under the
       Agreement; provided, however, that, except as expressly provided in the
       Agreement, any and all:
       
     * (iii)
       
     * Parent will execute and deliver (or cause to be executed and delivered)
       to Allezoe all such proxies and other instruments as Allezoe may
       reasonably   request for the purpose of enabling Allezoe to exercise the
       voting and other rights which it is entitled to exercise pursuant to
       paragraph (b)(i) below and to receive the dividends or interest payments
       which it is authorized to receive pursuant to paragraph (ii) above.
       
   * (b)
     
   * Upon the occurrence and during the continuance of an Event of Default and
     delivery by Allezoe of written notice to Parent of Allezoe’s intention to
     exercise any of its rights under this Agreement:
     
     * (i)
       
     * All rights of Parent to exercise the voting and other consensual rights
       which it would otherwise be entitled to exercise pursuant to Section
       6(a)(i) and to receive the dividends and interest payments which it would
       otherwise be authorized to receive and retain pursuant to Section
       6(a)(ii) will cease, and all such rights will thereupon become vested in
       Allezoe which will thereupon have the sole right to exercise such voting
       and other consensual rights and to receive and hold as Pledged Collateral
       such dividends and interest payments; and
       
     * (ii)
       
     * All dividends and interest payments which are received by Parent contrary
       to the provisions of paragraph (i) of this Section 6(b) will be received
       in trust for the benefit of Allezoe, will be segregated from other funds
       of Parent and will be forthwith paid over to Allezoe as Pledged
       Collateral in the same form as so received (with any necessary
       endorsements).
       
 * 7.
   
 * Transfers and Other Liens; Additional Shares. Parent agrees that it will not
   (i) except as expressly provided in the Agreement, sell, assign, transfer,
   convey, exchange, pledge or otherwise dispose of, or grant any option,
   warrant, right, contract or commitment with respect to, any of the Pledged
   Collateral without the prior written consent of Allezoe, or (ii) create or
   permit to exist any lien, security interest, pledge, proxy, purchase
   arrangement, restriction, redemption agreements, shareholders’ agreement or
   other charge or encumbrance upon or with respect to any of the Pledged
   Collateral, except for the lien created by this Agreement and other Permitted
   Liens.
   
 * 9.
   
 * Allezoe Appointed Attorney-in-Fact. Parent hereby appoints Allezoe as
   Parent’s attorney-in-fact, with full authority in the place and stead of
   Parent and in the name of Parent or otherwise, from time to time in Allezoe’s
   discretion, during the existence of an Event of Default, to take any action
   and to execute any instrument which Allezoe may deem necessary or advisable
   to accomplish the purposes of this Agreement, including, without limitation,
   to receive, endorse and collect all instruments made payable to Parent
   representing any dividend, interest payment or other distribution in respect
   of the Pledged Collateral or any part thereof and to give full discharge for
   the same.
   
 * 10.
   
 * Allezoe May Perform. During the existence of an Event of Default, if Parent
   fails to perform any agreement contained herein, Allezoe may itself perform,
   or cause performance of, such agreement, and the reasonable invoiced
   out-of-pocket expenses of Allezoe incurred in connection therewith will be
   payable by Parent under Section 16.
   
 * 11.
   
 * Reasonable Care. Allezoe will be deemed to have exercised reasonable care in
   the custody and preservation of the Pledged Collateral in its possession if
   the Pledged Collateral is accorded treatment substantially equal to that
   which Allezoe accords its own property, it being understood that Allezoe will
   have no responsibility for (i) ascertaining or taking action with respect to
   calls, conversions, exchanges, maturities, tenders or other matters relative
   to any Pledged Collateral, whether or not Allezoe has or is deemed to have
   knowledge of such matters, or (ii) taking any necessary steps to preserve
   rights against any parties with respect to any Pledged Collateral; provided,
   however, that upon Parent’s instruction, Allezoe will use reasonable efforts
   to take such action as Parent directs Allezoe to take with respect to calls,
   conversions, exchanges, maturities, tenders, rights against other parties or
   other similar matters relative to the Pledged Collateral, but failure of
   Allezoe to comply with any such request will not of itself be deemed a
   failure to exercise reasonable care, and no failure of Allezoe to preserve or
   protect any rights with respect to the Pledged Collateral against prior
   parties, or to do any act with respect to preservation of the Pledged
   Collateral not so requested by Parent, will be deemed a failure to exercise
   reasonable care in the custody or preservation of the Pledged Collateral.
   
 * 12.
   
 * Subsequent Changes Affecting Collateral. Parent represents to Allezoe that
   Parent has made its own arrangements for keeping informed of changes or
   potential changes affecting the Pledged Collateral (including, but not
   limited to, rights to convert, rights to subscribe, payment of dividends,
   reorganization or other exchanges, tender offers and voting rights), and
   Parent agrees that Allezoe will have no responsibility or liability for
   informing Parent of any such changes or potential changes or for taking any
   action or omitting to take any action with respect thereto.
   
 * 13.
   
 * Events of Default; Remedies upon an Event of Default.   
   
   * (a)
     
   * If any Event of Default occurs and is continuing beyond any stated grace or
     cure period, Allezoe will have, in addition to all other rights given by
     law or by this Agreement, the Agreement or otherwise, all of the rights and
     remedies with respect to the
     
 * 14.
   
 * Authority of Allezoe.   Allezoe will have and be entitled to exercise all
   such powers hereunder as are specifically delegated to Allezoe by this
   Agreement, together with such powers as are incidental thereto. Allezoe may
   execute any of its duties hereunder by or through agents or employees.
   Neither Allezoe, nor any director, manager, officer, agent or employee of
   
 * 15.
   
 * Termination.   This Agreement will terminate when (i) all the Liabilities
   (other than contingent indemnification obligations)   have been fully paid
   and performed and the Agreement has been terminated, or, (ii) OTS has
   directly assumed all obligations to pay the Liabilities, in such form and
   with such security as is acceptable to Allezoe, at which time Allezoe will
   promptly reassign and redeliver (or cause to be reassigned and redelivered)
   to Parent, or to such person or persons as Parent will designate, against
   receipt, such of the Pledged Collateral (if any) as has not been sold or
   otherwise applied by Allezoe pursuant to the terms hereof and still held by
   it hereunder, together with appropriate instruments of reassignment and
   release. Any such reassignment will be without recourse upon or warranty by
   Allezoe and at the expense of Parent.
   
 * 16.
   
 * Expenses.   Parent agrees to reimburse Allezoe, on demand for any and all
   reasonable invoiced out-of-pocket expenses, including the reasonable fees and
   expenses of its counsel and of any experts and agents, which Allezoe may
   incur in connection with (i) the administration of this Agreement, (ii) the
   custody or preservation of, or the registration of the Pledged Collateral,
   (iii) the exercise or enforcement of any of the rights of Allezoe hereunder,
   or (iv) the failure by Parent to perform or observe any of the provisions
   hereof.
   
 * 17.
   
 * Security Interest Absolute.   All rights of Allezoe and security interests
   hereunder, and all obligations of Parent hereunder, will be absolute and
   unconditional irrespective of:
   
    * (i)
      
    * any lack of validity or enforceability of the Agreement or any other
      agreement or instrument relating thereto;
      
    * (ii)
      
    * any change in the time, manner or place of payment of, or in any other
      term of, all or any of the Liabilities, or any other amendment or waiver
      of or any consent to any departure from the Agreement;
      
    * (iii)
      
    * any exchange, surrender, release or non-perfection of any other
      collateral, or any release or amendment or waiver of or consent to
      departure from any guaranty, for all or any of the Liabilities; or
      
    * (iv)
      
    * any other circumstance which might otherwise constitute a defense
      available to, or a discharge of, Parent in respect of the Liabilities or
      of this Agreement.
      

 * 18.
   
 * Amendments, Waivers and Consents.   No amendment or waiver of any provision
   of this Agreement nor consent to any departure by Parent herefrom, will in
   any event be effective unless the in writing and signed by Allezoe and
   Parent, and then such amendment,
   
 * 19.
   
 * Notices.   Any notice required or desired to be served, given or delivered
   hereunder must be in writing (including facsimile transmission) in accordance
   with the terms of the Agreement.
   
 * 20.
   
 * Continuing Security Interest.   This Agreement will create a continuing
   security interest in the Pledged Collateral and will (i) remain in full force
   and effect until payment in full of the Liabilities and the termination of
   the Agreement; (ii) be binding upon Parent, its successors and assigns; and
   (iii) inure to the benefit of Allezoe and its respective successors,
   transferees and permitted assigns.
   
 * 21.
   
 * Waivers.   Parent waives presentment and demand for payment of any of the
   Liabilities, protest and notice of dishonor or default with respect to any of
   the Liabilities, and all other notices to which Parent might otherwise be
   entitled, except as otherwise expressly provided in this Agreement or in the
   Agreement.
   
 * 22.
   
 * Governing Law; Terms.   This Agreement will be governed by the laws of the
   State of Florida, without giving effect to any conflict of law principles.
   Unless otherwise defined in this Agreement, terms defined in Articles 8 and 9
   of the UCC are used herein as defined in the UCC. Whenever possible, each
   provision of this Agreement will be interpreted in such manner as to be
   effective and valid under applicable law, but, if any provision of this
   Agreement is interpreted in such manner as to be ineffective or invalid under
   applicable law, such provisions will be ineffective or invalid only to the
   extent of such prohibition or invalidity, without invalidating the remainder
   of such provision or the remaining provisions of this Agreement.
   
 * 23.
   
 * Definitions and Interpretation.   The singular will include the plural and
   vice versa as the text will indicate. The word “will” is intended to have the
   same meaning as “shall” and means mandatory or obligatory and not permissive.
   
 * 24.
   
 * Section Headings.   The section headings in this Agreement are for
   convenience of reference only, and will not affect in any way the
   interpretation of any of the provisions hereof.
   
 * 25.
   
 * Loan Document.   In addition to and without limitation of any of the
   foregoing, this agreement is a Loan Document.
   
 * 26.
   
 * Counterparts; Facsimile Signature.   This Agreement may be executed in one or
   more counterparts (which taken together, as applicable, will constitute one
   and the same instrument) and by facsimile or electronic transmission, which
   facsimile or electronic transmission will be considered original executed
   counterparts.   Each party to this Agreement agrees that it will be bound by
   its own facsimile signature and that it accepts the facsimile signature of
   each other party.
   

1.

Pledge. Parent hereby pledges and grants to Allezoe a security interest in, the
following (the “Pledged Collateral”):

(a)

all of the shares of the capital stock, and all other equity interests of OTS
now owned or hereafter acquired by Parent (all such now owned or hereafter
acquired shares of capital stock and all other equity interests, collectively,
the “Pledged Shares”), including, without limitation, the certificates, if any,
representing such Pledged Shares, and all dividends, cash, securities,
instruments, rights and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
Pledged Shares;

(b)

all additional shares of capital stock, and all other equity interests acquired
by Parent in any manner, and the certificates, if any, representing such
additional shares of capital stock and all other equity interests (any such
additional shares of capital stock and all other equity interests will
constitute part of the Pledged Shares under and as defined in this Agreement),
and all dividends, cash, instruments, subscription warrants, securities and any
other














rights and options and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
additional shares of capital stock and all other equity interests; and

(c)

all other property hereafter delivered to Allezoe in substitution for, as
proceeds of, or in addition to any of the foregoing, all certificates,
instruments and documents representing or evidencing such property, and all
cash, securities, interest, dividends, rights and other property at any time and
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all thereof.

Within 5 Business Days of any acquisition by Parent of any such additional
shares of capital stock and other equity interests in OTS, Parent will execute
and deliver to Allezoe a pledge supplement in form acceptable to Allezoe (a
“Pledge Supplement”), provided, that the failure of Parent to deliver any such
Pledge Supplement required hereby will not affect the foregoing pledge and grant
of security interest in any such additional shares of capital stock, membership
interests, partnership interests and other equity interests required to be
described therein.   

2.

Security for Liabilities. The Pledged Collateral secures the payment and
performance of all Obligations (as defined in the Guaranty) and all obligations
of Parent and OTS now or hereafter existing under this Agreement or the other
Loan Documents (the Obligations and all liabilities and obligations of Parent or
OTS now or hereafter existing under this Agreement, the Guaranty or the other
Loan Documents are referred to collectively as the “Liabilities”).

3.

Delivery of Pledged Shares. All certificates, instruments or documents, if any,
representing or evidencing the Pledged Shares will be delivered to and held by
or on behalf of Allezoe pursuant hereto and will be in suitable form for
transfer by delivery, will be accompanied by duly executed instruments of
transfer or assignment in blank, irrevocable proxies, all in form and substance
satisfactory to Allezoe. In the event any or all of the Pledged Shares are
evidenced by a book entry, Parent will execute and deliver or cause to be
executed and delivered to Allezoe such control agreements, documents, and
agreements as are required by Allezoe to create and perfect a security interest
in such uncertificated Pledged Shares, including an Acknowledgement of Issuer in
the form of Exhibit 3. In addition, Allezoe will have the right at any time to
exchange certificates or instruments representing or evidencing Pledged Shares
for certificates or instruments of smaller or larger denominations.

4.

Representations and Warranties. Parent represents and warrants as follows:

(a)

The Pledged Shares have been duly authorized and validly issued and are fully
paid and non-assessable, as applicable.

(b)

Parent is, or at the time of any future delivery, pledge, assignment or transfer
will be, the legal and beneficial owner of the Pledged Collateral, free and
clear of any lien, security interest, pledge, warrant, option, purchase
agreement, shareholders’ agreement, restriction, redemption agreement or other
charge, encumbrance or restriction of any nature on the Pledged Collateral,
except for the lien created by this Agreement, with full right to deliver,
pledge, assign and transfer the Pledged Collateral to Allezoe as Pledged
Collateral hereunder.





2
















(c)

The pledge of the Pledged Collateral pursuant to this Agreement creates a valid
and perfected first priority security interest in the Pledged Collateral,
securing the payment of the Liabilities.

(d)

No authorization, approval, or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required either (i) for the
pledge by Parent of the Pledged Collateral pursuant to this Agreement or for the
execution, delivery or performance of this Agreement by Parent, or (ii) for the
exercise by Allezoe of the voting or other rights provided for in this Agreement
or the remedies in respect of the Pledged Collateral pursuant to this Agreement
(except as may be required in connection with a disposition of such shares by
laws affecting the offering and sale of securities generally).

(e)

Parent has full power and authority to enter into this Agreement and has the
right to vote, pledge and grant a security interest in the Pledged Collateral as
provided by this Agreement.

(f)

To the best of Parent’s knowledge, none of the Pledged Shares have been issued
in violation of any federal, state or other law, regulation or rule pertaining
to the issuance of securities, or in violation of any rights, pre-emptive or
otherwise, of any present or past equity holder of any Issuer.

5.

Further Assistance. Parent agrees that at any time and from time to time, at its
expense, Parent will promptly execute and deliver, or cause to be executed and
delivered, all certificates, if any, representing the Pledged Shares, stock
and/or other powers, proxies, assignments, instruments and documents; will take
all steps necessary to properly register the transfer of the security interest
hereunder on the books of each Issuer of any uncertificated securities included
in the Pledged Shares; and will take all further action that may be reasonably
necessary or desirable, or that Allezoe may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable Allezoe to exercise and enforce its rights and remedies
hereunder with respect to any Pledged Collateral and to carry out the provisions
and purposes hereof.

6.

Voting Rights; Dividends; Etc.

(a)

(i)

So long as no Event of Default has occurred and is continuing, Parent will be
entitled to exercise any and all voting and other consensual rights pertaining
to the Pledged Shares or any part thereof for any purpose not inconsistent with
the terms of this Agreement or any other Loan Document; provided, however, that
Parent will not exercise nor will it refrain from exercising any such right if
such action could have a material adverse effect on the value of the Pledged
Collateral.

(ii)

Parent will be entitled to receive and retain any and all dividends and interest
paid in respect of the Pledged Collateral as permitted under the Agreement;
provided, however, that, except as expressly provided in the Agreement, any and
all:





3
















(A)

dividends and interest paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, any Pledged Collateral;

(B)

dividends and other distributions paid or payable in cash in respect of any
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus; and

(C)

cash paid, payable or otherwise distributed in respect of principal of, or in
redemption of, or in exchange for, any Pledged Collateral,

will be Pledged Collateral, and will be forthwith delivered to Allezoe to hold
as Pledged Collateral and will, if received by Parent, be received in trust for
the benefit of Allezoe, be segregated from the other property of Parent, and be
forthwith delivered to Allezoe as Pledged Collateral in the same form as so
received (with any necessary endorsement).

(iii)

Parent will execute and deliver (or cause to be executed and delivered) to
Allezoe all such proxies and other instruments as Allezoe may reasonably
 request for the purpose of enabling Allezoe to exercise the voting and other
rights which it is entitled to exercise pursuant to paragraph (b)(i) below and
to receive the dividends or interest payments which it is authorized to receive
pursuant to paragraph (ii) above.

(b)

Upon the occurrence and during the continuance of an Event of Default and
delivery by Allezoe of written notice to Parent of Allezoe’s intention to
exercise any of its rights under this Agreement:

(i)

All rights of Parent to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise pursuant to Section 6(a)(i) and to
receive the dividends and interest payments which it would otherwise be
authorized to receive and retain pursuant to Section 6(a)(ii) will cease, and
all such rights will thereupon become vested in Allezoe which will thereupon
have the sole right to exercise such voting and other consensual rights and to
receive and hold as Pledged Collateral such dividends and interest payments; and

(ii)

All dividends and interest payments which are received by Parent contrary to the
provisions of paragraph (i) of this Section 6(b) will be received in trust for
the benefit of Allezoe, will be segregated from other funds of Parent and will
be forthwith paid over to Allezoe as Pledged Collateral in the same form as so
received (with any necessary endorsements).

7.

Transfers and Other Liens; Additional Shares. Parent agrees that it will not (i)
except as expressly provided in the Agreement, sell, assign, transfer, convey,
exchange, pledge or otherwise dispose of, or grant any option, warrant, right,
contract or commitment with respect to, any of the Pledged Collateral without
the prior written consent of Allezoe, or (ii) create or permit to exist any
lien, security interest, pledge, proxy, purchase arrangement, restriction,
redemption agreements, shareholders’ agreement or other charge or encumbrance
upon or with respect to any of the Pledged Collateral, except for the lien
created by this Agreement and other Permitted Liens.





4
















8.

Application of Proceeds of Sale or Cash Held as Collateral. The proceeds of sale
of Pledged Collateral sold pursuant to this Agreement and/or the cash held as
Pledged Collateral hereunder will be applied in accordance with the terms of the
Agreement.

9.

Allezoe Appointed Attorney-in-Fact. Parent hereby appoints Allezoe as Parent’s
attorney-in-fact, with full authority in the place and stead of Parent and in
the name of Parent or otherwise, from time to time in Allezoe’s discretion,
during the existence of an Event of Default, to take any action and to execute
any instrument which Allezoe may deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation, to receive, endorse
and collect all instruments made payable to Parent representing any dividend,
interest payment or other distribution in respect of the Pledged Collateral or
any part thereof and to give full discharge for the same.

10.

Allezoe May Perform. During the existence of an Event of Default, if Parent
fails to perform any agreement contained herein, Allezoe may itself perform, or
cause performance of, such agreement, and the reasonable invoiced out-of-pocket
expenses of Allezoe incurred in connection therewith will be payable by Parent
under Section 16.

11.

Reasonable Care. Allezoe will be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if the
Pledged Collateral is accorded treatment substantially equal to that which
Allezoe accords its own property, it being understood that Allezoe will have no
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Collateral, whether or not Allezoe has or is deemed to have knowledge of
such matters, or (ii) taking any necessary steps to preserve rights against any
parties with respect to any Pledged Collateral; provided, however, that upon
Parent’s instruction, Allezoe will use reasonable efforts to take such action as
Parent directs Allezoe to take with respect to calls, conversions, exchanges,
maturities, tenders, rights against other parties or other similar matters
relative to the Pledged Collateral, but failure of Allezoe to comply with any
such request will not of itself be deemed a failure to exercise reasonable care,
and no failure of Allezoe to preserve or protect any rights with respect to the
Pledged Collateral against prior parties, or to do any act with respect to
preservation of the Pledged Collateral not so requested by Parent, will be
deemed a failure to exercise reasonable care in the custody or preservation of
the Pledged Collateral.

12.

Subsequent Changes Affecting Collateral. Parent represents to Allezoe that
Parent has made its own arrangements for keeping informed of changes or
potential changes affecting the Pledged Collateral (including, but not limited
to, rights to convert, rights to subscribe, payment of dividends, reorganization
or other exchanges, tender offers and voting rights), and Parent agrees that
Allezoe will have no responsibility or liability for informing Parent of any
such changes or potential changes or for taking any action or omitting to take
any action with respect thereto.

13.

Events of Default; Remedies upon an Event of Default.  

(a)

If any Event of Default occurs and is continuing beyond any stated grace or cure
period, Allezoe will have, in addition to all other rights given by law or by
this Agreement, the Agreement or otherwise, all of the rights and remedies with
respect to the





5
















Pledged Collateral of a secured party under the UCC (or any other applicable
jurisdiction) at that time.  In addition, with respect to any Pledged Collateral
which is or thereafter comes into the possession or custody of Allezoe, Allezoe
may sell or cause the same to be sold at any broker’s board or at public or
private sale, in one or more sales or lots, at such price or prices as Allezoe
may reasonably deem best, for cash or on credit or for future delivery, without
assumption of any credit risk.  Any sale of the Pledged Collateral conducted in
conformity with reasonable commercial practices of banks, insurance companies,
commercial finance companies, or other financial institutions disposing of
property similar to the Pledged Collateral will be deemed to be commercially
reasonable. Any requirements of notice will deemed to be a reasonable
authenticated notice of disposition if given at least ten (10) days before the
time of the sale or disposition and such notice will (i) describe Parent and
Allezoe, (ii) describe the Pledged Collateral that is the subject of the
intended disposition, (iii) state the method of intended disposition, (iv) state
that Parent is entitled to an accounting of the Liabilities and state the
charge, if any, for an accounting and (v) state the time and place of any public
disposition or the time after which any private sale is to be made.  Any other
requirement of notice, demand or advertisement for sale is, to the extent
permitted by law, waived.  Allezoe may disclaim any warranties that might arise
in connection with the sale or other disposition of the Pledged Collateral and
Allezoe and Parent have no obligation to provide any warranties at such time.
Allezoe may, in its own name or in the name of a designee or nominee, buy any of
the Pledged Collateral at any public sale held in accordance with the foregoing
provisions and, if permitted by applicable law, at any private sale. All
reasonable invoiced out-of-pocket expenses (including court costs and reasonable
attorneys’ fees and expenses) of, or incident to, the enforcement of any of the
provisions hereof will be recoverable from the proceeds of the sale or other
disposition of the Pledged Collateral.  In view of the fact that federal and
state securities laws may impose certain restrictions on the method by which a
sale of the Pledged Collateral may be effected after and during the continuance
of an Event of Default, Parent agrees that upon the occurrence and continuance
of any Event of Default, Allezoe may, from time to time, attempt to sell all or
any part of the Pledged Collateral by means of a private placement, restricting
the prospective purchasers to those who can make the representations and
agreements required of purchasers of securities in private placements. In so
doing, Allezoe may solicit offers to buy the Pledged Collateral, or any part of
it, for cash, from a limited number of investors deemed by Allezoe in its
judgment, to be responsible parties who might be interested in purchasing the
Pledged Collateral, and if Allezoe solicits such offers from not less than three
(3) such investors, then the acceptance by Allezoe of the highest offer obtained
therefrom will be deemed to be a commercially reasonable method of disposition
of the Pledged Collateral.

In addition, upon the occurrence (and during the continuance past and applicable
grace or cure period) of an Event of Default, upon Parent’s receipt of written
notice from Allezoe that it is invoking its rights under this Agreement, all
rights of Parent to exercise the voting and other rights which it would
otherwise be entitled to exercise and to receive cash dividends and interest
payments, will cease, and all such rights will thereupon become vested in
Allezoe as provided in Section 6.

14.

Authority of Allezoe.  Allezoe will have and be entitled to exercise all such
powers hereunder as are specifically delegated to Allezoe by this Agreement,
together with such powers as are incidental thereto. Allezoe may execute any of
its duties hereunder by or through agents or employees. Neither Allezoe, nor any
director, manager, officer, agent or employee of





6
















Allezoe, will be liable for any action taken or omitted to be taken by it or
them hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct. Parent hereby agrees to indemnify and hold
harmless Allezoe and/or any such director, manager, officer, agent or employee
from and against any and all liability incurred by any of them, hereunder or in
connection herewith, unless such liability is due to its or their own gross
negligence or willful misconduct.

15.

Termination.  This Agreement will terminate when (i) all the Liabilities (other
than contingent indemnification obligations)  have been fully paid and performed
and the Agreement has been terminated, or, (ii) OTS has directly assumed all
obligations to pay the Liabilities, in such form and with such security as is
acceptable to Allezoe, at which time Allezoe will promptly reassign and
redeliver (or cause to be reassigned and redelivered) to Parent, or to such
person or persons as Parent will designate, against receipt, such of the Pledged
Collateral (if any) as has not been sold or otherwise applied by Allezoe
pursuant to the terms hereof and still held by it hereunder, together with
appropriate instruments of reassignment and release. Any such reassignment will
be without recourse upon or warranty by Allezoe and at the expense of Parent.

16.

Expenses.  Parent agrees to reimburse Allezoe, on demand for any and all
reasonable invoiced out-of-pocket expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which Allezoe may incur
in connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the registration of the Pledged Collateral, (iii) the
exercise or enforcement of any of the rights of Allezoe hereunder, or (iv) the
failure by Parent to perform or observe any of the provisions hereof.

17.

Security Interest Absolute.  All rights of Allezoe and security interests
hereunder, and all obligations of Parent hereunder, will be absolute and
unconditional irrespective of:

(i)

any lack of validity or enforceability of the Agreement or any other agreement
or instrument relating thereto;

(ii)

any change in the time, manner or place of payment of, or in any other term of,
all or any of the Liabilities, or any other amendment or waiver of or any
consent to any departure from the Agreement;

(iii)

any exchange, surrender, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to departure from any guaranty,
for all or any of the Liabilities; or

(iv)

any other circumstance which might otherwise constitute a defense available to,
or a discharge of, Parent in respect of the Liabilities or of this Agreement.

18.

Amendments, Waivers and Consents.  No amendment or waiver of any provision of
this Agreement nor consent to any departure by Parent herefrom, will in any
event be effective unless the in writing and signed by Allezoe and Parent, and
then such amendment,





7
















waiver or consent will be effective only in the specific instance and for the
specific purpose for which given.

19.

Notices.  Any notice required or desired to be served, given or delivered
hereunder must be in writing (including facsimile transmission) in accordance
with the terms of the Agreement.

20.

Continuing Security Interest.  This Agreement will create a continuing security
interest in the Pledged Collateral and will (i) remain in full force and effect
until payment in full of the Liabilities and the termination of the Agreement;
(ii) be binding upon Parent, its successors and assigns; and (iii) inure to the
benefit of Allezoe and its respective successors, transferees and permitted
assigns.

21.

Waivers.  Parent waives presentment and demand for payment of any of the
Liabilities, protest and notice of dishonor or default with respect to any of
the Liabilities, and all other notices to which Parent might otherwise be
entitled, except as otherwise expressly provided in this Agreement or in the
Agreement.

22.

Governing Law; Terms.  This Agreement will be governed by the laws of the State
of Florida, without giving effect to any conflict of law principles. Unless
otherwise defined in this Agreement, terms defined in Articles 8 and 9 of the
UCC are used herein as defined in the UCC. Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but, if any provision of this Agreement is interpreted in
such manner as to be ineffective or invalid under applicable law, such
provisions will be ineffective or invalid only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

23.

Definitions and Interpretation.  The singular will include the plural and vice
versa as the text will indicate. The word “will” is intended to have the same
meaning as “shall” and means mandatory or obligatory and not permissive.

24.

Section Headings.  The section headings in this Agreement are for convenience of
reference only, and will not affect in any way the interpretation of any of the
provisions hereof.

25.

Loan Document.  In addition to and without limitation of any of the foregoing,
this agreement is a Loan Document.

26.

Counterparts; Facsimile Signature.  This Agreement may be executed in one or
more counterparts (which taken together, as applicable, will constitute one and
the same instrument) and by facsimile or electronic transmission, which
facsimile or electronic transmission will be considered original executed
counterparts.  Each party to this Agreement agrees that it will be bound by its
own facsimile signature and that it accepts the facsimile signature of each
other party.








8




















HEALTHCARE OF TODAY, INC. a California corporation

By:    /s/ Henry Jan

 

Henry Jan, Chairman and Chief Executive Officer

 

 

ALLEZOE MEDICAL HOLDINGS, INC., a Delaware corporation

By:    /s/ Michael Gelmon

 

Michael Gelmon, Chairman and Chief Executive Officer




 





9







  










SCHEDULE 1




Debts of OTS




 

Principal

Accrued Interest

Total

NP-M. Holder-Debenture

463,325.15

51,486.22

514,811.37

NP-T. Franklin-Debenture

420,000.00

45,760.02

465,760.02

NP-H. Warner-Debenture

300,000.00

29,309.73

329,309.73

NP-H. White-Debenture

291,620.82

32,405.87

324,026.69

 

1,474,945.97

158,961.84

1,633,907.81

 

 

 

 












